DETAILED ACTION
	This action is responsive to 04/22/2022.
	Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 4-8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 11,341,918 B2, as shown in the comparison below. This is a statutory double patenting rejection.
Claim set A: US Patent 11,341,918 B2
Claim set B: US Application 17/726875
1. A method of driving a pixel applied to a circuit for driving the pixel, comprising:
4. A method of driving a pixel applied to a circuit for driving the pixel, comprising:
providing a driving transistor having a first end connected to a first node, a control end connected to a second node, and a second end connected to a third node;
providing a driving transistor having a first end connected to a first node, a control end connected to a second node, and a second end connected to a third node;
providing a writing circuit configured to transmit a data signal to the first node based on a first scanning signal;
providing a writing circuit connected to a first scanning signal and the first node and configured to transmit a data signal to the first node;
providing a first control circuit configured to transmit a first voltage signal to the first node based on a light emitting control signal;
providing a first control circuit connected to a light emitting control signal and configured to transmit a first voltage signal to the first node;
providing a reset circuit configured to transmit a reference signal to the second node based on a second scanning signal;
providing a reset circuit connected to a second scanning signal and configured to transmit a reference signal to the second node;
providing a compensation circuit configured to put through a connection between the second end and the control end of the driving transistor based on a compensation control signal,
providing a compensation circuit connected to a compensation control signal and configured to put through a connection between the second end and the control end of the driving transistor in response to the compensation control signal,
wherein the compensation control signal is different from the first scan signal and the second scan signal, and
wherein the compensation control signal is different from the first scanning signal and the second scanning signal;
the compensation circuit puts through the connection between the second end and the control end of the driving transistor, to make a driving transistor in a bias state;

providing a second control circuit configured to transmit a signal of the third node to a first end of a light emitting element under the control of the light emitting control signal, wherein a second end of the light emitting element receives a second voltage signal;
providing a second control circuit connected to the light emitting control signal and configured to transmit a signal of the third node to a first end of a light emitting element, wherein a second end of the light emitting element is connected to a second voltage signal;
providing an energy storage circuit connected between a first power end and the second node;
providing an energy storage circuit connected between a first power end and the second node;
controlling to turn on the reset circuit and the compensation circuit and turn off the writing circuit, the first control circuit, and the second control circuit, so as to make the driving transistor in the bias state;
controlling to turn on the reset circuit and the compensation circuit and turn off the writing circuit, the first control circuit, and the second control circuit, so as to make the driving transistor in a bias state;
controlling to tum on the writing circuit and the compensation circuit and turn off the first control circuit and the reset circuit, so as to write the data signal and a threshold voltage of the driving transistor to an energy storage circuit; and
controlling to turn on the writing circuit and the compensation circuit and turn off the first control circuit and the reset circuit, so as to write the data signal and a threshold voltage of the driving transistor to an energy storage circuit; and
controlling to turn on the first control circuit and the second control circuit and turn off the writing circuit, the reset circuit, and the compensation circuit, so as to
control the driving transistor to be turned on by the energy storage circuit to drive a light emitting element to emit light.
controlling to turn on the first control circuit and the second control circuit and turn off the writing circuit, the reset circuit, and the compensation circuit, so as to control the driving transistor to be turned on by the energy storage circuit to drive a light emitting element to emit light.
2. The method of driving pixel according to claim 1, further comprising turning on an initialization circuit, so as to initialize a first end of the light emitting element.
5. The method of driving pixel according to claim 4, further comprising turning on an initialization circuit, so as to initialize the first end of the light emitting element.  
3. The method of driving pixel according to claim 1, wherein:
6. The method of driving pixel according to claim 4, wherein:
the writing circuit comprises: a first switching element, having a control end connected to a first scanning end, a first end connected to a data signal end, and a second end connected to the first node;
the writing circuit comprises a first switching element having a control end connected to a first scanning end, a first end connected to a data signal end, and a second end connected to the first node;
the first control circuit comprises: a second switching element, having a control end connected to a light emitting control end, a first end connected to the first power end, and a second end connected to the first node;
the first control circuit comprises a second switching element having a control end connected to a light emitting control end, a first end connected to the first power end, and a second end connected to the first node;
the reset circuit comprises: a third switching element, having a control end connected to a second scanning end, a first end connected to a reference signal end, and a second end connected to the second node;
the reset circuit comprises a third switching element having a control end connected to a second scanning end, a first end connected to a reference signal end, and a second end connected to the second node;
the compensation circuit comprises: a fourth switching element, having a control end connected to a compensation control signal end, a first end connected to the second end of the driving transistor, and a second end connected to the second node;
the compensation circuit comprises a fourth switching element having a control end connected to a compensation control signal end, a first end connected to the second end of the driving transistor, and a second end connected to the second node;
the second control circuit comprises: a fifth switching element, a control end connected to the light emitting control end, a first end connected to the third node, and a second end connected to the first end of the light emitting element,
and the second control circuit comprises a fifth switching element, a control end connected to the light emitting control end, a first end connected to the third node, and a second end connected to the first end of the light emitting element,
wherein the controlling to tum on the reset circuit and the compensation circuit and tum off the writing circuit, the first control circuit and the second control circuit, to make the driving transistor in the bias state, comprises:
wherein the controlling to turn on the reset circuit and the compensation circuit and turn off the writing circuit, the first control circuit and the second control circuit, to make the driving transistor in the bias state, comprises:
the third switching element receiving the second scanning signal to turn on the third switching element, and transmitting the reference signal to the second node;
and
the third switching element receiving the second scanning signal to turn on the third switching element, and transmitting the reference signal to the second node; and
the fourth switching element receiving the compensation control signal to turn on the fourth switching element, and putting through the connection between the second end and the control end of the driving transistor; and
the fourth switching element receiving the compensation control signal to turn on the fourth switching element, and putting through the connection between the second end and the control end of the driving transistor; and
the controlling to tum on the writing circuit and the compensation circuit and tum off the first control circuit, the reset circuit and the second control circuit, to write the data signal and the threshold voltage of the driving transistor to the energy storage circuit, comprises:
the controlling to turn on the writing circuit and the compensation circuit and turn off the first control circuit, the reset circuit and the second control circuit, to write the data signal and the threshold voltage of the driving transistor to the energy storage circuit, comprises:
the first switching element receiving the first scanning signal to turn on the first switching element, and transmitting the data signal to the first node;
the first switching element receiving the first scanning signal to turn on the first switching element, and transmitting the data signal to the first node;
turning on the driving transistor under control of the energy storage circuit; and the fourth switching element receiving the compensation control signal to be turned on to compensate the driving transistor.
turning on the driving transistor under control of the energy storage circuit; and the fourth switching element receiving the compensation control signal to be turned on to compensate the driving transistor.  
4. The method of driving pixel according to claim 1, wherein:
7. The method of driving pixel according to claim 4, wherein:
controlling to turn on the reset circuit and the compensation circuit and tum off the writing circuit, the first control circuit, and the second control circuit comprises making the driving transistor change to the bias state using the first scanning signal, the light emitting control signal, the second scanning signal, and the compensation control signal; and
the controlling to turn on the reset circuit and the compensation circuit and turn off the writing circuit, the first control circuit, and the second control circuit comprises making the driving transistor change to the bias sate using the first scanning signal, the light emitting control signal, the second scanning signal, and the compensation control signal, and
a potential of the control end of the driving transistor is Vint, a potential of the first end of the driving transistor becomes Vint minus Vth, and Vth is the threshold
voltage of the driving transistor.
a potential of the control end of the driving transistor is Vint, a potential of the first end of the driving transistor becomes Vint minus Vth, and Vth is the threshold voltage of the driving transistor.
5. The method of driving pixel according to claim 1, wherein:
8.The method of driving pixel according to claim 4, wherein:
controlling to turn on the writing circuit and the compensation circuit and turn off the first control circuit, the reset circuit, and the second control circuit comprises
using the first scanning signal, the light emitting control signal, the second scanning signal, and the compensation control signal to write the data signal and the threshold voltage of the driving transistor to the energy storage circuit; and

the controlling to turn on the writing circuit and the compensation circuit and turn off the first control circuit, the reset circuit, and the second control circuit comprises using the first scanning signal, the light emitting control signal, the second scanning signal, and the compensation control signal to write the data signal and the threshold voltage of the driving transistor to the energy storage circuit; and
a potential of the first node is Vdata, and a potential of the second node is Vdata plus Vth, and Vth is the threshold voltage of the driving transistor.
a potential of the first node is Vdata, and a potential of the second node is Vdata plus Vth, and Vth is the threshold voltage of the driving transistor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Patent 10,565,422 B2), hereinafter Zhou, in view of Li et al. (US Pub. 2018/0151123), hereinafter Li.
Regarding claim 1, Zhou discloses a circuit for driving a pixel (see fig. 5), comprising: a driving transistor (fifth transistor T5-see fig. 5) having a first end connected to a first node (i.e., common connection node with T7 (herein first node)-see fig. 5), a control end connected to a second node (i.e., node N1 (herein second node)-see fig. 5), and a second end connected to a third node (i.e., node N2 (herein second node), see fig. 5); a writing circuit connected to a first scanning signal and the first node and configured to transmit a data signal to the first node (seventh transistor T7 (writing circuit) connected to second scan line Scan2 (first scanning signal), the first node, and a data signal line (Data)); a first control circuit (sixth transistor T6-see fig. 5) connected to a light emitting control signal (i.e., Emit-see fig. 5) and configured to transmit a first voltage signal to the first node (i.e., the sixth transistor T6 includes a first electrode connected to a fixed potential signal line PVDD (first voltage signal), which is transmitted to the first node); a reset circuit (i.e., third transistor T3) connected to a second scanning signal (i.e., Scan1-see fig. 5) and configured to transmit a reference signal to the second node (i.e., transmit Vref (reference signal) to node N1-see fig. 5); a compensation circuit (i.e., fourth transistor T4-see fig. 5) connected to a compensation control signal (i.e., Scan2-see fig. 5) and configured to put through a connection between the second end and the control end of the driving transistor in response to the compensation control signal (i.e., T4 is connected between node N1 and node N2-see fig. 5), a second control circuit (i.e., second transistor T2-see fig. 5) connected to the light emitting control signal (i.e., connected to Emit-see fig. 5) and configured to transmit a signal of the third node to a first end of a light emitting element (i.e., T2 is connected between node N2 and an anode of the light emitting element 6-see fig. 5), wherein a second end of the light emitting element is connected to a second voltage signal (i.e., cathode of the of the light emitting element 6 is connected to PVEE-see fig. 5); and an energy storage circuit (storage capacitor 3, see fig. 5) connected between a first power end and the second node (i.e., the storage capacitor 3 is connected between PVDD and node N1-see fig. 5).  
Zhou does not appear to expressly disclose wherein the compensation control signal is different from the first scan signal and the second scan signal.
Li is relied upon to teach wherein the compensation control signal is different from the first scan signal and the second scan signal (see, for example fig. 5A, control signal CS2 (first scan signal) controls data writing circuit (transistor M2), control signal Scan1 (second scan signal) controls an initialization module 2 (transistor M4), and control signal Scan2 (different from CS2 and Scan1) controls the compensation module 3 (transistor M5)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Li with the invention of Zhou such that the control signal for controlling the compensation circuit (transistor) is different from that for writing data signal or initializing the driving transistor, as taught by Li, which constitutes applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 2, Zhou discloses further comprising: an initialization circuit (first transistor T1-see fig. 5) connected to a reference signal end (i.e., connected to Vref-see fig. 5) and configured to initialize the first end of the light emitting element (i.e., initialize the anode of the light emitting element 6 with reference signal Vref-see fig. 5 and [col. 7, ll. 22-29]).
Regarding claim 3, Zhou discloses wherein: the writing circuit comprises a first switching element (T7-see fig. 5) having a control end connected to a first scanning end (i.e., connected to Scan2-see T7 in fig. 5), a first end connected to a data signal end (i.e., connected to data signal Data-see T7 in fig. 5), and a second end connected to the first node (i.e., connected to T6 and T5-see fig. 5); the first control circuit comprises a second switching element (i.e., T6-see fig. 5) having a control end connected to a light emitting control end (i.e., gate of T6 is connected to Emit-see fig. 5), a first end connected to the first power end (i.e., connected to PVDD-see fig. 5), and a second end connected to the first node (i.e., connected to T7 and T5-see fig. 5); the reset circuit comprises a third switching element (i.e., T3-see fig. 5) having a control end connected to a second scanning end (i.e., connected Scan1-see fig. 5), a first end connected to a reference signal end (i.e., connected to Vref-see fig. 5), and a second end connected to the second node (i.e., connected to N1 (second node)-see fig. 5); the compensation circuit comprises a fourth switching element (i.e., T4-see fig. 5) having a control end connected to a compensation control signal end (i.e., gate connected to Scan2-see fig. 5), a first end connected to the second end of the driving transistor (i.e., connected to node N2-see fig. 5), and a second end connected to the second node (i.e., another end of T4 is connected to node N1-see fig. 5); and the second control circuit comprises a fifth switching element (i.e., transistor T2-see fig. 5) having a control end connected to the light emitting control end (i.e., gate of T2 connected to Emit-see fig. 5), a first end connected to the third node (i.e., one end of T2 is connected to node N2-see fig. 5), and a second end connected to the first end of the light emitting element (i.e., another end of T2 is connected to an anode of the light emitting element 6-see fig. 5).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. 
(US Patent 10,467,965 B2)-see figs. 1-7.
Gao et al. (US Patent 10,431,153 B2)-see figs. 1-5.
Gao et al. (US Pub. 2012/0130424, US Patent 10,460,673)-see figs. 1-11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627